EXAMINER’S COMMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is DE 102008037720, which discloses an electromagnetic brake device that includes a pressing force transmission device with a pressing plate (49 adjacent 52), a shaft member (65a) and support member (49 opposite to 52) that is supported by a housing (53) to be displaceable along the axis and non-rotatable around the axis, as well as an electromagnetic actuator using a coil (48) and armature (60) with return spring (66), and a load detection device [see Translation (“sensor” not shown)], wherein the armature is supported by the support member and the armature, support member, the shaft member and the pressing plate are arranged to move integrally toward the brake rotor (52) when an electromagnetic force is generated by the electromagnetic actuator.  See Fig. 3.  However, the reference does not show that the shaft member “transmits a force in a direction along the axis between the pressing plate and the support member.”  For this reason, the instant application is allowable. 
It should be noted that the other closest prior art is U.S. Patent Pub. No. 2019/0170200, which is structurally very similar to the instant application, but has the same applicant and inventor, and does not have a publication date sufficient to constitute prior art under AIA  provisions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 18, 2022